DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 11, 2022 (and applied to the supplemental response filed June 21, 2022) have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicants only provide arguments against Nakano.  Nakano was cited for its teaching of how to use a dedicated switch to selectively connect a dummy load.  The dummy load and its proper location within the wireless power reception device is taught by Shimokawa.  That Nakano has its switch in a different location is not germane to the art rejection, as this feature has been taught by another reference.  It is irrelevant that Nakano has two dummy loads and two switches.  Shimokawa discloses one dummy load; thus the skilled artisan would have understood to modify Shimokawa with one Nakano switch. 
The Applicants do not address Mudrick or Shimokawa or present any arguments regarding what is taught by the combination.  The art rejection of claim 2 is maintained and is applied to the independent claims. 
The Examiner also notes that the Applicants’ purported benefits (Remarks, page 10) are not claimed.  The cited art is not required to disclose or teach that the same benefits/results are realized by operating the two switches. 
The objections to the figures and specification and the §112 rejections are withdrawn. 
Drawings
The drawings were received on April 11, 2022.  These drawings are acceptable and will be entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick (US 2012/0104867) in view of Shimokawa (US 2016/0226298) and in further view of Nakano (US 2014/0300189).
With respect to claim 1, Mudrick discloses a wireless power reception device (fig 8; par 56-60) comprising: 
a reception coil (702) configured to receive power from a wireless power transmission device; 
a rectifier (704) configured to rectify the received power; 
an output terminal (“to load”) configured to output the rectified power to an external electronic device; 
a first switch (710) provided between the rectifier and the output terminal; and 
a controller (714) configured to 
identify the rectified power (via 712, 708), 
turn on the first switch so as for the rectified power to be supplied to the output terminal based on intensity of the rectified power falling within a preset range (par 52, 57), and 
turn off the first switch so as to block the supply of the rectified power to the output terminal based on the intensity of the rectified power not falling within the preset range (par 52, 57).  
While the claim recites that it is the intensity of the rectified power that is identified, the specification indicates that this is done by identifying the voltage and comparing it to a preset range (see par 55).  It is noted that with the first switch open, there is no completed current path out of the rectifier and there can be no power.  Power equals voltage times current.  If current is zero, then so is power.  It appears that the only voltage can inform the controller of when to operate the switch (not “power”).  Or, since power equals voltage squared divided by resistance, any measure of voltage would also “identify” the power.  The Applicants do not dispute this analysis.  Mudrick discloses detecting rectifier output voltage and comparing it a preset range and the selectively closing the first switch when the voltage is within a preset range (par 57).
Mudrick discloses the wireless power reception device comprises a first switch and a controller that identifies the intensity of the rectified power, but does not expressly a second switch.  Shimokawa discloses a wireless power reception device (fig 4A; par 72-105) comprising:
a reception coil (21) configured to receive power from a wireless power transmission device; 
a rectifier (22a) configured to rectify the received power; 
an output terminal (either input or output terminal of 22b) configured to output the rectified power to an external electronic device; 
a switch (28) provided between the rectifier and the output terminal; and 
a load (29) serially connected to the switch;
a controller (27) configured to: 
identify the rectified power (par 77, 81), 
control the switch so as for the rectified power to be supplied to the output terminal and so as to block the supply of the rectified power to the load based on intensity of the rectified power falling within a preset range (par 79, 85, 89), and 
control the first so as to block the supply of the rectified power to the output terminal and so as for the rectified power to be supplied to the load based on the intensity of the rectified power not falling within the preset range (par 79, 85, 92).  
Shimokawa discloses that one switch (28) completes both functions of selectively connecting an output terminal or a dummy load to the rectifier output.  Only one component (output or dummy load) is connected at a time.  They are mutually exclusive.  Thus, if output is “turned on”, the other is “turned off”.  Shimokawa does not expressly disclose a distinct second switch to complete this functionality. 
Nakano (fig 2, 7; par 49, 54) discloses a distinct “second switch” (SW2a) that is used to selectively connect a dummy load (Ra) to a wireless power receiver DC bus (dummy load 23 is shown within receiver in figure 2).  Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely dummy loads in wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Shimokawa’s switch with two distinct switches, as suggested by Mudrick and Nakano.  The two options are electrically identical.  The skilled artisan would have understood that there is no difference between two complimentary switches and the single Shimokawa switch.
Mudrick and the combination of Shimokawa and Nakano are analogous because they are from the same field of endeavor, namely voltage-dependent switches to selectively route power in a wireless power receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mudrick to include the dummy load, as taught by Shimokawa/Nakano.  The motivation for doing so would have been to increase the power drawn by the transmitter.  Without a dummy load, the power absorbed by the receiver could drop and the transmitter could interpret this as a full battery and cease supplying power.
In the combination, Shimokawa’s switch (28) is immediately downstream of the rectifier (Shimokawa 22a; Mudrick 704).  In the combination, Mudrick discloses a first switch (for the output) and Nakao modified Shimokawa so that there is a distinct second switch (for the dummy load).  There are only two possible options for how to place the switches, either the first switch between the rectifier and second switch or for the second switch to be between the rectifier and first switch.  The selection of the second option is obvious under the “obvious to try” rationale and the selection from a finite number of identified proven solutions (there are 2), each with a reasonable expectation of success.  MPEP §2143(E).
With respect to claim 3, Mudrick discloses: 
a third switch (fig 5, item 312) provided between the reception coil and the rectifier, -3-CHOI et al.Atty Docket No.: MJS-6280-396 Appl. No.: To Be Assigned 
wherein the controller is further configured to: 
identify whether the received power is greater than or equal to a preset threshold value (par 51), turn off the third switch so as to block supply of the received power to the rectifier based on the received power being greater than or equal to the preset threshold range (par 46, 51), and turn on the third switch so as to supply the received power to the rectifier based on the received power being less than the preset threshold value (par 46, 51).  
Mudrick discloses a switch (312) that selectively connects/disconnects the receiver coil and rectifier (par 46).  Mudrick discloses that several events can cause the controller to operate this switch, including identifying if the receiver is plugged into a wired charging source (par 51).  This wired charging source is interpreted as “identify whether the received power is greater than or equal to a preset threshold value”.  The claim does explicitly recite any type of sensor or otherwise explain how the controller is configured to “identify” the “received power”.  
Alternatively, Mudrick opens switch 312 when the receiver is to be cloaked (par 48).  The receiver knows when it is to cloak when it receives communication from the transmitter.  The reception of this communication is interpreted as the identification of the received power being greater than or equal to a preset threshold range (or outside of this range if there is no such communication).
With respect to claim 5, Mudrick discloses: a communication interface (the entire Mudrick receiver is a communication interface, whereby communication is sent by impedance modulation; see par 46-47), wherein the controller is further configured to control the communication interface to transmit the information of the preset range to the wireless power transmission device based on the intensity of the rectified power not falling within the preset range (by opening/closing switch 710; Mudrick changes the load seen by the transmitter; thereby sending information).  
It is unclear why claim 5 recites that the information is “of the preset range” itself and not of whether or not the intensity of the rectifier power is within the preset range.  If the preset range is 5-10V and the detected voltage is 12V – why would the receive send information about “5-10V” to the transmitter?  Shouldn’t it send information about the 12v instead?
With respect to claim 6, Mudrick discloses a converter (706) configured to convert the rectified power to a preset intensity.  
With respect to claim 7, Mudrick discloses the output terminal is in a form in which wired connection to a power terminal of the external electronic device is available (Mudrick discloses a wired output “to load”; this connection is not wireless).
With respect to claim 8, Mudrick discloses the output terminal is in a form of a connector (fig 8, arrowed line labeled as “to load”) that is connected to a power terminal of the external electronic device (inherent for the load to actually receive the wired output power).
With respect to claims 9, 11 and 13-15, Mudrick, Shimokawa and Nakano combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 3 and 5-7, respectively. 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mudrick in view of Shimokawa, Nakano, and Kim (US 2012/0153903).
Mudrick discloses the rectifier comprises a capacitor (see fig 5, unlabeled capacitor within 308) and identifying when the received power is greater than or equal to a threshold to determine when to disconnect the rectifier from the receiver coil (see art rejection of claim 3).  Mudrick does not expressly disclose that this threshold is based on an internal pressure of the capacitor. 
Kim discloses that it is known in the art that rectifier voltage is “based on” based on an internal pressure of a rectifier capacitor (par 8).  Mudrick and Kim are analogous because they are from the same field of endeavor, namely rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Mudrick’s threshold to be “based on” a capacitor pressure, as taught by Kim.  
The claim only broadly recites that the threshold is “based on” the capacitor.  Different capacitors would exhibit different “pressures” and different power transfer systems would induce different voltages in the receiver.  There are many variables at play and they are all “based on” each other.  The skilled artisan would have understood that Mudrick’s performance (including the ability to detect transmitter communication) is “based on” all components in the path of the communication (including a capacitor and its pressure). 
Second, whatever is the value of the Mudrick threshold, the skilled artisan would have been able to create an equation using the capacitor pressure and still arrive at the original value (i.e. the capacitor pressure doesn’t change how Mudrick operates).
Third, the claim does not identify how the capacitor pressure is used.  The phrase “based on” implies the presence of additional equations and changes.  For whatever numerical value is used to express the capacitor pressure, the skilled artisan would have been motivated to conceive of an equation that then subtracts this same value; thereby resulting in the threshold disclosed in the reference.  If the Mudrick threshold is Y and the capacitor pressure is X; then Y = Y + X – X is “based on” X.  
The Applicants have not addressed or rebutted any of these interpretations.  If the Applicants’ improvement over the prior art is how this capacitor pressure is actually used to affect nonobvious functionality in a wireless power receive, then the claim should be amended to explicitly recite how.
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/Primary Examiner, Art Unit 2836